Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit (j)(2) CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form N-1A of our report dated November 19, 2009, relating to the financial statements and financial highlights which appears in the September 30, 2009 Annual Report to the Board of Trustees and Shareholders of the Growth & Income Fund, International Equity Fund, Large-Cap Growth Fund, Large-Cap Value Fund, Mid-Cap Growth Fund, Mid-Cap Value Fund, Small-Cap Equity Fund, Large-Cap Growth Index Fund, Large-Cap Value Index Fund, Equity Index Fund, S&P 500 Index Fund, Small-Cap Blend Index Fund, International Equity Index Fund, Enhanced International Equity Index Fund, Enhanced Large-Cap Growth Index Fund, Enhanced Large-Cap Value Index Fund, Social Choice Equity Fund, Real Estate Securities Fund, Managed Allocation Fund, Bond Fund, Bond Plus Fund, Short-Term Bond Fund, High-Yield Fund, Tax-Exempt Bond Fund, Inflation-Linked Bond Fund, Bond Index Fund, and Money Market Fund, constituting the TIAA-CREF Funds, which is also incorporated by reference into the Registration Statement. We also consent to the references to us under the headings Experts, and Independent Registered Public Accounting Firm in such Registration Statement. /s/ PricewaterhouseCoopers LLP Boston, MA August 3, 2010
